DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 30, 2021 has been entered. Claims 1-4, 6-11 and 13-20 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakkar et al. (US 2016/0089089 A1) (hereinafter – Kakkar) in view of Hsieh et al. (US 2018/0144465 A1) (hereinafter – Hsieh).

Regarding claim 1, Kakkar discloses A system for health monitoring using artificial intelligence based on sensor data, comprising (Abstract):
one or more wearable devices affixable to a user, each wearable device including one or more sensors (Para. [0004], “According to one aspect of the disclosure, a system to detect a disease ;
 a memory device for storing program code (Para. [0041], “As shown in FIGS. 1C and 1D, each computing device 100 includes a central processing unit 121, and a main memory unit 122.”);
and at least one processor operatively coupled to the memory device and configured to execute program code stored on the memory device to (Para. [0041], “As shown in FIGS. 1C and 1D, each computing device 100 includes a central processing unit 121, and a main memory unit 122.”):
collect sensor data from the one or more wearable devices (Para. [0062], “As an overview, the system can include a combination of devices, such as an application on a mobile device, smart clothing, or smart watch, that can work in tandem (or independently) to collect patient data via onboard and external sensors, collect patient-reported symptoms, and combine the data with past clinical history and geo-located disease-relevant data to generate digital biomarkers, which may also be referred to as "digicueticals".”);
 predict a risk of premonitory symptoms based on the sensor data (Para. [0062], “The system is able to make the predictions by detecting subclinical changes in digital biomarkers that are generated from respiratory, cardiac, patient reported symptoms, user behaviors, and environmental triggers.” And para. [0075], “The predictive engine 316 may detect threshold crossings of the digital biomarkers to determine if a disease exacerbation will happen within a predetermined amount of time. In some implementations, the predictive engine 316 may use the digital biomarkers as inputs into a machine learning algorithm, such as clustering algorithm, neural network, or a support vector machine, to determine if the user is in or about to enter an exacerbated state.”)
and transmit an alert to one or more entities associated with the user based on the predicted risk (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease .  
Kakkar fails to disclose by using a convolutional neural network model that has been trained based on graphs generated from training sensor data;
However, in the same field of endeavor, Hsieh teaches by using a convolutional neural network model that has been trained based on graphs generated from training sensor data (Para. [0238], “If a large set of labeled data is available, a network can be trained, validated, and tested as shown in the example of FIG. 24B. In a learning phase 2440, labeled images are input 2441 to one or more learning layers of a convolutional network 2445. As described above, feature maps can be created and features can be reduced via the convolutional layers 2445. Output is then classified via a classification layer 2447, which analyzes weights and biases and generates one or more image quality indices 2449.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include convolutional neural networks as taught by Hsieh in order to reduce the amount of data that physicians need to look at (Para. [0003], “Physicians have more patients, less time, and are inundated with huge amounts of data, and they are eager for assistance.”).
Regarding claim 2, Kakkar and Hsieh teach The system of claim 1, Kakkar further discloses wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user (Para. [0045], “gyroscopic sensors, or other sensors.”).
Regarding claim 3, Kakkar and Hsieh teach The system of claim 1, Kakkar further discloses wherein the one or more wearable devices are configured to be worn on at least one appendage of the user (Para. [0073], “In some implementations, the client device 102 may include other smart devices, such as, but not limited to, smart watches, health and fitness trackers, wearable computers, internet of things devices, and smart clothing.”).
Regarding claim 4, Kakkar and Hsieh teach The system of claim 1, Kakkar further discloses wherein the at least one processor is configured to transmit the alert to the user, one or more persons associated with the user, or combinations thereof (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease is about to exacerbate, the reporting module 318 can alert the user. The alert can be sent to the user 202, a care taker, physician, insurance company, pharmacy, or a combination thereof.”).
Regarding claim 6, Kakkar and Hsieh teach The system of claim 1, Kakkar further discloses wherein the at least one processor is further configured to train the convolutional neural network model by: obtaining the training sensor data (Para. [0062], “As an overview, the system can include a combination of devices, such as an application on a mobile device, smart clothing, or smart watch, that can work in tandem (or independently) to collect patient data via onboard and external sensors, collect patient-reported symptoms, and combine the data with past clinical history and geo-located disease-relevant data to generate digital biomarkers, which may also be referred to as "digicueticals".”);
Kakkar fails to disclose transforming the training sensor data into the graphs;
and training the convolutional neural network model based on the graph and labels.
However, in the same field of endeavor, Hsieh teaches transforming the training sensor data into the graphs (Para. [0238], “If a large set of labeled data is available, a network can be trained, validated, and tested as shown in the example of FIG. 24B. In a learning phase 2440, labeled images are input 2441 to one or more learning layers of a convolutional network 2445. As described above, feature maps can be created and features can be reduced via the convolutional layers 2445. Output is then classified via a classification layer 2447, which analyzes weights and biases and generates one or more image quality indices 2449.”);
and training the convolutional neural network model based on the graph and labels (Para. [0238], “If a large set of labeled data is available, a network can be trained, validated, and tested as .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include convolutional neural networks as taught by Hsieh in order to reduce the amount of data that physicians need to look at (Para. [0003], “Physicians have more patients, less time, and are inundated with huge amounts of data, and they are eager for assistance.”).
Regarding claim 7, Kakkar and Hsieh teach The system of claim 6, Kakkar fails to disclose wherein the at least one processor is further configured to train the convolutional neural network model by removing noise from the training sensor data.
However, in the same field of endeavor, Hsieh teaches wherein the at least one processor is further configured to train the convolutional neural network model by removing noise from the training sensor data (Para. [0188], “Image quality information (e.g., noise, resolution, etc.) can be extracted directly from the image and raw image data (e.g., with region of interest, without using specific phantoms and/or modulation transfer function (MTF), etc.) using deep learning and/or other machine learning technique.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include convolutional neural networks as taught by Hsieh in order to reduce the amount of data that physicians need to look at (Para. [0003], “Physicians have more patients, less time, and are inundated with huge amounts of data, and they are eager for assistance.”).
Regarding claim 8, Kakkar discloses A computer-implemented method for health monitoring using artificial intelligence based on sensor data, comprising (Abstract):
collecting sensor data from one or more wearable devices affixable to a user, each wearable device including one or more sensors (Para. [0004], “According to one aspect of the disclosure, a system to detect a disease exacerbation includes a wearable device configured to couple to a patient. The wearable device can include a pulse sensor that is configured to measure a pulse of the patient.”);
predicting a risk of premonitory symptoms based on the sensor data (Para. [0062], “The system is able to make the predictions by detecting subclinical changes in digital biomarkers that are generated from respiratory, cardiac, patient reported symptoms, user behaviors, and environmental triggers.” And para. [0075], “The predictive engine 316 may detect threshold crossings of the digital biomarkers to determine if a disease exacerbation will happen within a predetermined amount of time. In some implementations, the predictive engine 316 may use the digital biomarkers as inputs into a machine learning algorithm, such as clustering algorithm, neural network, or a support vector machine, to determine if the user is in or about to enter an exacerbated state.”)
and transmitting an alert to one or more entities associated with the user based on the predicted risk (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease is about to exacerbate, the reporting module 318 can alert the user. The alert can be sent to the user 202, a care taker, physician, insurance company, pharmacy, or a combination thereof.”).
Kakkar fails to disclose by using a convolutional neural network model that has been trained based on graphs generated from training sensor data;
However, in the same field of endeavor, Hsieh teaches by using a convolutional neural network model that has been trained based on graphs generated from training sensor data (Para. [0238], “If a large set of labeled data is available, a network can be trained, validated, and tested as shown in the example of FIG. 24B. In a learning phase 2440, labeled images are input 2441 to one or more learning ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include convolutional neural networks as taught by Hsieh in order to reduce the amount of data that physicians need to look at (Para. [0003], “Physicians have more patients, less time, and are inundated with huge amounts of data, and they are eager for assistance.”).
Regarding claim 9, Kakkar and Hsieh teach The method of claim 8, Kakkar further discloses wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user (Para. [0045], “gyroscopic sensors, or other sensors.”).
Regarding claim 10, Kakkar and Hsieh teach The method of claim 8, Kakkar further discloses wherein the one or more wearable devices are configured to be worn on at least one appendage of the user (Para. [0073], “In some implementations, the client device 102 may include other smart devices, such as, but not limited to, smart watches, health and fitness trackers, wearable computers, internet of things devices, and smart clothing.”).
Regarding claim 11, Kakkar and Hsieh teach The method of claim 8, Kakkar further discloses wherein transmitting the alert further comprises transmitting the alert to the user, one or more persons associated with the user, or combinations thereof (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease is about to exacerbate, the reporting module 318 can alert the user. The alert can be sent to the user 202, a care taker, physician, insurance company, pharmacy, or a combination thereof.”).
Regarding claim 13, Kakkar and Hsieh teach The method of claim 8, Kakkar further discloses wherein training the convolutional neural network model further includes: obtaining the training sensor data (Para. [0062], “As an overview, the system can include a combination of devices, such as an application on a mobile device, smart clothing, or smart watch, that can work in tandem (or independently) to collect patient data via onboard and external sensors, collect patient-reported symptoms, and combine the data with past clinical history and geo-located disease-relevant data to generate digital biomarkers, which may also be referred to as "digicueticals".”);
Kakkar fails to disclose transforming the training sensor data into the graphs;
and training the convolutional neural network model based on the graph and labels.
However, in the same field of endeavor, Hsieh teaches transforming the training sensor data into the graphs (Para. [0238], “If a large set of labeled data is available, a network can be trained, validated, and tested as shown in the example of FIG. 24B. In a learning phase 2440, labeled images are input 2441 to one or more learning layers of a convolutional network 2445. As described above, feature maps can be created and features can be reduced via the convolutional layers 2445. Output is then classified via a classification layer 2447, which analyzes weights and biases and generates one or more image quality indices 2449.”);
and training the convolutional neural network model based on the graph and labels (Para. [0238], “If a large set of labeled data is available, a network can be trained, validated, and tested as shown in the example of FIG. 24B. In a learning phase 2440, labeled images are input 2441 to one or more learning layers of a convolutional network 2445. As described above, feature maps can be created and features can be reduced via the convolutional layers 2445. Output is then classified via a classification layer 2447, which analyzes weights and biases and generates one or more image quality indices 2449.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include convolutional neural networks as taught by Hsieh in order to reduce the amount of data that physicians need to look at (Para. 
Regarding claim 14, Kakkar and Hsieh teach The method of claim 13, Kakkar fails to disclose wherein training the convolutional neural network model further includes removing noise from the training sensor data.
However, in the same field of endeavor, Hsieh teaches wherein the at least one processor is further configured to train the convolutional neural network model by removing noise from the training sensor data (Para. [0188], “Image quality information (e.g., noise, resolution, etc.) can be extracted directly from the image and raw image data (e.g., with region of interest, without using specific phantoms and/or modulation transfer function (MTF), etc.) using deep learning and/or other machine learning technique.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include convolutional neural networks as taught by Hsieh in order to reduce the amount of data that physicians need to look at (Para. [0003], “Physicians have more patients, less time, and are inundated with huge amounts of data, and they are eager for assistance.”).
Regarding claim 15, Kakkar discloses A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for health monitoring using artificial intelligence based on sensor data, the method performed by the computer comprising (Abstract):
collecting sensor data from one or more wearable devices affixable to a user, each wearable device including one or more sensors (Para. [0004], “According to one aspect of the disclosure, a ;
predicting a risk of premonitory symptoms based on the sensor data (Para. [0062], “The system is able to make the predictions by detecting subclinical changes in digital biomarkers that are generated from respiratory, cardiac, patient reported symptoms, user behaviors, and environmental triggers.” And para. [0075], “The predictive engine 316 may detect threshold crossings of the digital biomarkers to determine if a disease exacerbation will happen within a predetermined amount of time. In some implementations, the predictive engine 316 may use the digital biomarkers as inputs into a machine learning algorithm, such as clustering algorithm, neural network, or a support vector machine, to determine if the user is in or about to enter an exacerbated state.”)
and transmitting an alert to one or more entities associated with the user based on the predicted risk (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease is about to exacerbate, the reporting module 318 can alert the user. The alert can be sent to the user 202, a care taker, physician, insurance company, pharmacy, or a combination thereof.”).
Kakkar fails to disclose by using a convolutional neural network model that has been trained based on graphs generated from training sensor data;
However, in the same field of endeavor, Hsieh teaches by using a convolutional neural network model that has been trained based on graphs generated from training sensor data (Para. [0238], “If a large set of labeled data is available, a network can be trained, validated, and tested as shown in the example of FIG. 24B. In a learning phase 2440, labeled images are input 2441 to one or more learning layers of a convolutional network 2445. As described above, feature maps can be created and features can be reduced via the convolutional layers 2445. Output is then classified via a classification layer 2447, which analyzes weights and biases and generates one or more image quality indices 2449.”);

Regarding claim 16, Kakkar and Hsieh teach The computer program product of claim 15, Kakkar further discloses wherein the at least one sensor includes at least one gyroscope that monitors body movement of the user (Para. [0045], “gyroscopic sensors, or other sensors.”).
Regarding claim 17, Kakkar and Hsieh teach The computer program product of claim 15, Kakkar further discloses wherein the one or more wearable devices are configured to be worn on at least one appendage of the user (Para. [0073], “In some implementations, the client device 102 may include other smart devices, such as, but not limited to, smart watches, health and fitness trackers, wearable computers, internet of things devices, and smart clothing.”).
Regarding claim 18, Kakkar and Hsieh teach The computer program product of claim 15, Kakkar further discloses wherein transmitting the alert further comprises transmitting the alert to the user, one or more persons associated with the user, and combinations thereof (Para. [0089], “Responsive to the predictive engine 316 making a prediction that the user's disease is about to exacerbate, the reporting module 318 can alert the user. The alert can be sent to the user 202, a care taker, physician, insurance company, pharmacy, or a combination thereof.”).
Regarding claim 19, Kakkar and Hsieh teach The computer program product of claim 15, Kakkar further discloses wherein the method further comprises training the convolutional neural network model based on training sensor data, including: obtaining the training sensor data (Para. [0062], “As an overview, the system can include a combination of devices, such as an application on a mobile device, smart clothing, or smart watch, that can work in tandem (or independently) to collect patient ;
Kakkar fails to disclose transforming the training sensor data into the graphs;
and training the convolutional neural network model based on the graph and labels.
However, in the same field of endeavor, Hsieh teaches transforming the training sensor data into the graphs (Para. [0238], “If a large set of labeled data is available, a network can be trained, validated, and tested as shown in the example of FIG. 24B. In a learning phase 2440, labeled images are input 2441 to one or more learning layers of a convolutional network 2445. As described above, feature maps can be created and features can be reduced via the convolutional layers 2445. Output is then classified via a classification layer 2447, which analyzes weights and biases and generates one or more image quality indices 2449.”);
and training the convolutional neural network model based on the graph and labels (Para. [0238], “If a large set of labeled data is available, a network can be trained, validated, and tested as shown in the example of FIG. 24B. In a learning phase 2440, labeled images are input 2441 to one or more learning layers of a convolutional network 2445. As described above, feature maps can be created and features can be reduced via the convolutional layers 2445. Output is then classified via a classification layer 2447, which analyzes weights and biases and generates one or more image quality indices 2449.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include convolutional neural networks as taught by Hsieh in order to reduce the amount of data that physicians need to look at (Para. [0003], “Physicians have more patients, less time, and are inundated with huge amounts of data, and they are eager for assistance.”).
Regarding claim 20, Kakkar and Hsieh teach The computer program product of claim 19, Kakkar fails to disclose wherein training the convolutional neural network model further includes removing noise from the training sensor data.
However, in the same field of endeavor, Hsieh teaches wherein the at least one processor is further configured to train the convolutional neural network model by removing noise from the training sensor data (Para. [0188], “Image quality information (e.g., noise, resolution, etc.) can be extracted directly from the image and raw image data (e.g., with region of interest, without using specific phantoms and/or modulation transfer function (MTF), etc.) using deep learning and/or other machine learning technique.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Kakkar to include convolutional neural networks as taught by Hsieh in order to reduce the amount of data that physicians need to look at (Para. [0003], “Physicians have more patients, less time, and are inundated with huge amounts of data, and they are eager for assistance.”).

Response to Arguments
Applicant’s arguments, see page 8, filed March 30, 2021, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejection of 1 has been withdrawn. 
Applicant’s arguments with respect to claims 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791